NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              FAITH LYNN BRASHEAR,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2018-2405
                ______________________

   Appeal from the United States Court of Federal Claims
in No. 1:18-cv-01052-MBH, Senior Judge Marian Blank
Horn.
                 ______________________

                Decided: June 10, 2019
                ______________________

   FAITH LYNN BRASHEAR, San Diego, CA, pro se.

    DANIEL KENNETH GREENE, Commercial Litigation
Branch, Civil Division, United States Department of Jus-
tice, Washington, DC, for defendant-appellee. Also repre-
sented by JOSEPH H. HUNT, DEBORAH ANN BYNUM, ROBERT
EDWARD KIRSCHMAN, JR.
                ______________________

  Before WALLACH, HUGHES, and STOLL, Circuit Judges.
2                                 BRASHEAR v. UNITED STATES




PER CURIAM.
     Appellant Faith Lynn Brashear sued Appellee United
States (“Government”) in the U.S. Court of Federal Claims.
S.A. 5–54 (Complaint). 1 Ms. Brashear sought “to address
the abusive tax matter partnership interests which arose
of the undisclosed patented trademark mortgage system
called the Mortgage Electronic Registration System Inc[.],”
S.A. 7 (capitalization modified), and stylized the complaint
“in admiralty,” S.A. 5 (capitalization modified). The Court
of Federal Claims dismissed the Complaint, holding that
the court lacked subject-matter jurisdiction to entertain it.
In Unity with The League of Fraudulently Dispossessed
Homeowners Holding Special Appearance by Faith Minis-
ter Faith Lynn Brashear In Admiralty “The League’s” Trust
Guardian as Implied Ipso Facto Defacto in Law Authorized
Agent Ordained Faith Lynn Brashear Property of the Social
Security Administration Implied Faith on Behalf of the In-
ternal Revenue Service In Re: Executive Order 12/21117 v.
United States, No. 18-1052C (Fed. Cl. July 19, 2018) (S.A.
2); see S.A. 1 (Judgment).
    Ms. Brashear appeals. We have jurisdiction pursuant
to 28 U.S.C. § 1295(a)(3) (2012). We affirm.
    “We review the Court of Federal Claims’ decision to dis-
miss a case for lack of subject[-]matter jurisdiction de
novo.” Brandt v. United States, 710 F.3d 1369, 1373 (Fed.
Cir. 2013) (citation omitted). Pursuant to the Tucker Act,
the Court of Federal Claims has jurisdiction over “any
claim against the United States founded either upon the
Constitution, or any Act of Congress or any regulation of
an executive department, or upon any express or implied
contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort.” 28



    1  S.A. refers to the Government’s Supplemental Ap-
pendix attached to its response brief.
BRASHEAR v. UNITED STATES                                   3


U.S.C. § 1491(a)(1). The Tucker Act, however, “does not
create a substantive cause of action,” but instead requires
the plaintiff to identify a “money-mandating” source of law,
i.e., “a separate source of substantive law that creates the
right to money damages.” Fisher v. United States, 402 F.3d
1167, 1172 (Fed. Cir. 2005) (en banc in relevant part). For
a source of substantive law to be money-mandating, it must
be “reasonably amenable to the reading that it mandates a
right of recovery in damages” against the Government.
United States v. White Mountain Apache Tribe, 537 U.S.
465, 473 (2003). Moreover, we generally interpret the
pleadings of a pro se plaintiff liberally. See Durr v. Nichol-
son, 400 F.3d 1375, 1380 (Fed. Cir. 2005).
    The Court of Federal Claims did not err in determining
that it lacked subject-matter jurisdiction over the Com-
plaint. As an initial matter, the Complaint is stylized as
one made “in admiralty.” S.A. 5 (capitalization modified).
The Tucker Act, however, confers upon the Court of Fed-
eral Claims jurisdiction to consider only claims “against
the United States,” but does not extend to those in admi-
ralty. 28 U.S.C. § 1491(a)(1); see Sw. Marine of S.F., Inc. v.
United States, 896 F.2d 532, 534 (Fed. Cir. 1990) (“Juris-
diction over matters arising in admiralty, including mari-
time contracts, has traditionally been with the federal
district courts.”). For the first time on appeal, Ms.
Brashear contends that the Complaint “focus[es] on false
claims with qui tam to allow additional pros[e]cutions to be
p[u]rsued by Treasury.” Appellant’s Br. 1. Qui tam actions
are properly raised in federal district courts and not before
the Court of Federal Claims. See LeBlanc v. United States,
50 F.3d 1025, 1031 (Fed. Cir. 1995) (“[Q]ui tam suits may
only be heard in the district courts.”); see also Giles v.
United States, 233 F. App’x 987, 989 (Fed. Cir. 2007) (“This
court has construed [the qui tam] statute as conferring ex-
clusive jurisdiction over qui tam claims upon the district
courts.”).
4                                 BRASHEAR v. UNITED STATES




     In addition, Ms. Brashear fails to identify a money-
mandating source of law for her claims against the United
States, despite citing several statutes and constitutional
amendments. Specifically, Ms. Brashear contends that the
Fourth, Seventh, Ninth, Tenth, and Thirteenth Amend-
ments of the U.S. Constitution were violated, S.A. 23–24,
but none of these constitutional provisions are money-man-
dating, see Carpenter v. United States, 603 F. App’x 935,
937 (Fed. Cir. 2015) (determining that the Ninth and Tenth
Amendments “cannot be fairly interpreted as mandating
compensation by the Federal Government for damage
caused by their alleged violation”); Smith v. United States,
36 F. App’x 444, 446 (Fed. Cir. 2002) (concluding that “the
Court of Federal Claims lacks jurisdiction over the [Thir-
teenth Amendment] Claims”); Brown v. United States, 105
F.3d 621, 623 (Fed. Cir. 1997) (“[T]he Fourth Amendment
does not mandate the payment of money for its violation.”
(citation omitted)); Jaffer v. United States, No. 95-5127,
1995 WL 592017, at *2 (Fed. Cir. Oct. 6, 1995) (concluding
that the Seventh Amendment does not “explicitly or implic-
itly obligate[] the federal government to pay dam-
ages . . . [and] can[not] support a claim for relief in the
Court of Federal Claims”). Moreover, Ms. Brashear as-
serts a violation of the Sixteenth Amendment, S.A. 24,
which authorizes the federal government to collect taxes,
see U.S. Const. amend. XVI (“The Congress shall have
power to lay and collect taxes on incomes, from whatever
source derived, without apportionment among the several
States, and without regard to any census or enumera-
tion.”). The Sixteenth Amendment, however, is not a
money-mandating source of law sufficient to confer juris-
diction in the Court of Federal Claims because it provides
only for Congress to collect taxes and not for individuals to
do so. See id. Ms. Brashear also claims that the Fifth
Amendment was violated, yet she does not allege a taking
by the government, S.A. 23–24, and the Fifth Amendment
does not otherwise provide a money-mandating provision,
see LeBlanc, 50 F.3d at 1028 (explaining that the “Due
BRASHEAR v. UNITED STATES                                  5


Process Clause[] of the Fifth . . . Amendment[] . . . do[es]
not mandate payment of money by the [G]overnment”).
     Further, Ms. Brashear raises claims arising under var-
ious federal and state statutes. Ms. Brashear seeks federal
criminal charges against “respondant/libellants,” see
S.A. 23–24, 27–28 (capitalization modified), yet the Court
of Federal Claims “has no jurisdiction to adjudicate any
claims whatsoever under the federal criminal code,”
Joshua v. United States, 17 F.3d 378, 379 (Fed. Cir. 1994).
Ms. Brashear further identifies her rights under 42 U.S.C.
§ 1983 (2012) of the Civil Rights Act as being violated. S.A.
30. However, civil rights claims brought pursuant to
§ 1983 are under the exclusive jurisdiction of federal dis-
trict courts. See 42 U.S.C. §1988(a); see also Marlin v.
United States, 63 Fed. Cl. 475, 476 (2005) (concluding that
“jurisdiction over claims arising under the Civil Rights Act
resides exclusively in the district courts”). Ms. Brashear
also raises claims arising under certain state statutes. See
S.A. 28. However, the Tucker Act confers the Court of Fed-
eral Claims with jurisdiction to consider only claims
“against the United States,” and exclude that which is not
an “Act of Congress or any regulation of an executive de-
partment.” 28 U.S.C. § 1491(a)(1); see United States v.
Sherwood, 312 U.S. 584, 588 (1941) (recognizing that, un-
der the Tucker Act, “if the relief sought is against others
than the United States[,] the suit as to them must be ig-
nored as beyond the jurisdiction of the court” (citations
omitted)); Wilson v. United States, 404 F. App’x 499, 501
(Fed. Cir. 2010) (determining that the Court of Federal
Claims lacked subject-matter jurisdiction over claims aris-
ing under state statutes). Accordingly, the Court of Fed-
eral Claims properly dismissed the case for lack of subject-
matter jurisdiction.
6                                BRASHEAR v. UNITED STATES




                     CONCLUSION
   We have considered Ms. Brashear’s remaining argu-
ments and find them unpersuasive. Accordingly, the Judg-
ment of the U.S. Court of Federal Claims is
                     AFFIRMED
                         COSTS
    No costs.